1
2
3
4
5
6
7
8
9
                       UNITED STATES DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
12   AUTOMOTIVE RACING                 )   CASE NO. 8:19-cv-00088-AG-KES
     PRODUCTS, INC., a California      )
13   corporation,                      )   [Hon. Andrew Guilford]
                                       )
14                Plaintiff,           )
           vs.                         )   ORDER ENTERING PERMANENT
15                                     )   INJUNCTION AND DISMISSING
     OCEANIA INTERNATIONAL, LLC )          CASE WITH PREJUDICE
16   dba ORION MOTOR TECH, a           )
     California corporation, ALEXANDER )
17   YEBO CHEN, an individual, and     )
     DOES 1-9, inclusive,              )
18                                     )
                  Defendants.          )
19                                     )
20                                     )

21
22
23
24
25
26
27
28
 1         Pursuant to the Stipulation re: Permanent Injunction and Dismissal With
 2   Prejudice submitted by the parties, the Court hereby enters the following order:
 3
 4                               STATEMENT OF FACTS
 5         1.    ARP owns U.S. Federal Trademark Registration No. 1,472,833 for
 6 “ARP” for high performance metal fasteners, namely bolts, studs, washers, and nuts
 7 used primarily in the automotive racing industry, which was placed on the Principal
 8 Register on January 19, 1988. This registration is incontestable under the provisions
 9 of the Lanham Act, and is valid and enforceable.
10         2.    ARP also owns U.S. Federal Trademark Registration No. 2,812,419
11 for “2000” for metal connecting rod bolts and fasteners of various sizes, which was
12 placed on the Principal Register on February 10, 2004.            This registration is
13 incontestable under the provisions of the Lanham Act, and is valid and enforceable.
14         3.    ARP also owns valid, enforceable, unregistered, common law
15 trademark rights under both state and federal law for “ARP” and “2000” in
16 connection with a wide variety of automotive parts, as it has been selling the same
17 for many years.
18         4.    ARP has manufactured, offered for sale, and sold a kit with a model
19 number 250-4202, which is a Ford 6.0L Powerstroke Diesel Head Stud Kit. In
20 ARP’s 250-4202 kit, the elongated studs are marked with the trademarks “ARP” and
21 “2000” on one end of each stud.
22         5.    ARP also owns valid, enforceable, unregistered, common law
23 trademark rights under both state and federal law in “250-4202” as a product
24 designator for its Ford 6.0L Powerstroke Diesel Head Stud Kit, which ARP has
25 successfully manufactured, offered for sale, and sold a kit with a product designator
26 “250-4202” since at least as early as 2005.
27         6.    During 2018, it came to ARP’s attention that Defendants were offering
28 for sale and selling through one or more Amazon accounts a counterfeit version of

                                              2
1 ARP’s 250-4202 Ford 6.0L Powerstroke Diesel Head Stud Kit wherein in the
2 counterfeit version of ARP’s 250-4202 Ford 6.0L Powerstroke Diesel Head Stud Kit
3 that Defendants were offering for sale and selling through their Amazon account(s),
4 the studs in the kit were stamped with “ARP” and “2000” on one end of each stud.
5          7.     As part of a resolution of this action, ARP and Defendants agreed to
6 submit a stipulation to the Court for entry of an agreed permanent injunction and for
7 an order dismissing the case with prejudice, as further set forth below.
8
9          WHEREFORE, IT IS HEREBY ORDERED AND DECREED AS
10   FOLLOWS:
11         1.     That this Court has jurisdiction over this action pursuant to 28 U.S.C.
12   §§ 1331, 1338(a), 1338(b), 1367, and 15 U.S.C. § 1121;
13         2.     ARP’s owns registered trademarks (Registration Nos. 1,472,833 and
14   2,812,419), which are valid, subsisting, incontestable, and enforceable;
15         3.     ARP also owns common law trademark rights in its “ARP”, “2000”,
16   and “250-4202” marks, which are valid, subsisting, and enforceable;
17         4.     Effective immediately, Oceania International, LLC, a California
18   limited liability company, as well as its owners, officers, directors, members,
19   partners, affiliates, agents, representatives, employees, assigns, successors-in-
20   interest, parents, subsidiaries, joint venturers, and any person, entity, or association
21   claiming by, through, or under them, or operating in active concert with them, as
22   well as Alexander Yebo Chen, an individual, and anyone acting on his behalf in any
23   capacity, shall immediately and permanently cease throughout the world:
24                a.     using the “ARP” and/or “2000” marks, or any marks
25                       confusingly similar thereto, in connection with any automotive
26                       products;
27                b.     dealing in any automotive products bearing the “ARP” and/or
28                       “2000” marks, or any marks confusingly similar thereto; or,

                                                3
1                 c.     otherwise using or dealing in any products within the natural
2                        zone of expansion from automotive products bearing the “ARP”
3                        mark, the “2000” mark, or any mark confusingly similar thereto,
4                        with “dealing in” in each of the above sub-paragraphs to be
5                        given its broadest reasonable meaning, and to include at least
6                        use, manufacture, import, distribute, market, advertise, internet
7                        display, publicly display, trade show display, offer to sell and/or
8                        sell;
9          5.     Effective immediately, Oceania International, LLC, a California
10   limited liability company, as well as its owners, officers, directors, members,
11   partners, affiliates, agents, representatives, employees, assigns, successors-in-
12   interest, parents, subsidiaries, joint venturers, and any person, entity, or association
13   claiming by, through, or under them, or operating in active concert with them, as
14   well as Alexander Yebo Chen, an individual, and anyone acting on his behalf in any
15   capacity, shall immediately and permanently cease throughout the world:
16                a.     using the “250-4202” mark, or any mark confusingly similar
17                       thereto, as a product designator for any automotive products;
18                b.     dealing in any automotive products bearing the “250-4202”
19                       mark, or any mark confusingly similar thereto; or,
20                c.     otherwise using or dealing in any products within the natural
21                       zone of expansion from automotive products bearing the “250-
22                       4202” mark, or any mark confusingly similar thereto, with
23                       “dealing in” in each of the above sub-paragraphs to be given its
24                       broadest reasonable meaning, and to include at least use,
25                       manufacture, import, distribute, market, advertise, internet
26                       display, publicly display, trade show display, offer to sell and/or
27                       sell;
28         6.     Effective immediately, Defendants shall not aid or assist any person or

                                                4
1    entity in engaging in any of the above-referenced prohibited activities.
2           7.    This injunction shall remain in effect until the above-referenced
3    registered and common law trademarks expire or are declared invalid by a Court of
4    Law.
5           8.    The above-captioned action shall be dismissed in its entirety, with
6    prejudice.
7           9.    ARP and Defendants shall each bear their own respective costs,
8    expenses, and attorneys’ fees incurred in connection with the above-captioned
9    action as to the claims between them.
10          10.   The foregoing reflects a settlement of this action pursuant to the terms
11   of a separate settlement agreement between ARP and Defendants, and the Court
12   retains jurisdiction over the above-captioned action for purposes of enforcing the
13   settlement agreement between ARP and Defendants, and the Permanent Injunction
14   entered by the Court.
15
16   IT IS SO ORDERED.
17
18   Dated: June 27, 2019
19                                                 Hon. Andrew J. Guilford
                                                   United States District Judge
20
21
22
23
24
25
26
27
28

                                               5
